               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                 : Crim. No. 1:16-CR-0108-04
                                         :
                                         :
                  v.                     :
                                         :
                                         :
MICHAEL HERMAN                           :  Judge Sylvia H. Rambo

                                   ORDER

      AND NOW, this 30th day of May, 2019, IT IS HEREBY ORDERED that

the § 2255 Petition (Doc. 639) is DISMISSED with prejudice, and that the requests

for a hearing and appointment of counsel are denied. The court declines to issue a

certificate of appealability for the reasons stated in the accompanying memorandum.



                                               s/Sylvia H. Rambo
                                               SYLVIA H. RAMBO
                                               United States District Judge
